IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

BENJAMIN H. LEE,                        NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D16-1834

STATE OF FLORIDA and THE
CITY OF GAINESVILLE POLICE
DEPARTMENT,

      Respondents.

___________________________/

Opinion filed December 1, 2016.

Petition for Writ of Certiorari – Original Jurisdiction.

Robert A. Rush of Robert A. Rush, P.A., Gainesville, for Petitioner.

Pamela Jo Bondi, Attorney General and Jennifer J. Moore, Assistant Attorney General,
Tallahassee, for Respondent State of Florida; Lee C. Libby, Assistant City Attorney,
Gainesville, for Respondent City of Gainesville.




PER CURIAM.

      DENIED.

MAKAR, KELSEY, and WINSOR, JJ., CONCUR.